DETAILED ACTION
This action is responsive to the application No. 16/658,326 filed on October 21, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
The amendment filed on 03/03/2021 responding to the Office action mailed on 01/01/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-14.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-14 are directed to a method in a computer-aided design system for generating a functional design model.
 are directed to a method in a computer-aided design system which is considered to be an abstract idea inasmuch as such method is considered a set of data and/or instructions for generating an equivalent representation of hardware components, circuits, devices, or systems.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely amount to the application or instructions to apply the abstract idea.
See also the comments in the remarks section below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 of the instant application No. 16/658,326 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-9, 14, 15, and 18 of U.S. Patent No. Chan (US 10,535,662) in view of Krishnan (US 2011/0298089).

Regarding Claim 1, this claim conflicts with claim 1 of Chan (US 10,535,662).
Claim 1 of the instant Application No. 16/658,326 and Claim 1 of U.S. Patent No. 10,535,662 both recite:
A method in a computer-aided design system for generating a functional design model of an integrated circuit and deep trench capacitor structure using a computer 
generating a functional representation of a physical structure of the integrated circuit and the deep trench capacitor structure, using the computing device, of a plurality of deep trench capacitors having a fin structure;
generating a functional representation of the physical structure of the integrated circuit and the deep trench capacitor structure, using the computing device, of a plurality of SOI fins; and
generating a functional representation of an epitaxial material connecting the plurality of SOI fins with the respective fin structures of the deep trench capacitors, wherein the epitaxial material comprises semiconductor material over exposed sidewalls of the respective fin structures and semiconductor material of the SOI fins.
However, Patent No. 10,535,662 does not recite:
a portion of the deep trench capacitors includes a dielectric material lining a trench, a metal layer on the dielectric material, and remaining portions of the trench filled with polysilicon material.
Krishnan (see, e.g., Fig. 7), in a similar deep trench capacitor to that of Chan, on the other hand, teaches that a portion of the deep trench capacitors 706A includes a dielectric material 720A/722A lining a trench 307, a metal layer 724A on the dielectric material 720A/722A, and remaining portions of the trench 307 filled with polysilicon material 712A to provide conduction and decrease the overall trench resistance while still e.g., pars. 0005, 0020, 0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have in Chan’s process, a portion of the deep trench capacitors including a dielectric material lining a trench, a metal layer on the dielectric material, and remaining portions of the trench filled with polysilicon material, as taught by Krisnan’s, to provide conduction and decrease the overall trench resistance while still supporting decreased feature size and preventing the depletion from reaching the level where current conduction is unduly restricted.

Regarding Claim 2, claims 1 and 2 of Chan in view of and Krishnan teach this claim.
 Regarding Claim 3, claims 1 and 3 of Chan in view of and Krishnan teach this claim.
Regarding Claim 4, claim 1 of Chan in view of and Krishnan teach this claim.
Regarding Claim 5, claims 1 and 4 of Chan in view of and Krishnan teach this claim.
Regarding Claim 6, claims 1, 4, and 5 of Chan in view of and Krishnan teach this claim.
Regarding Claim 7, claims 1 and 7 of Chan in view of and Krishnan teach this claim.
Regarding Claim 8, claims 1, 7, and 8 of Chan in view of and Krishnan teach this claim.
Regarding Claim 9, claims 1 and 9 of Chan in view of and Krishnan teach this claim.
Regarding Claim 10, claims 1 and 14 of Chan in view of and Krishnan teach this claim.
Regarding Claim 11, claims 1, 14, and 15 of Chan in view of and Krishnan teach this claim.
Regarding Claim 12, claims 1 and 18 of Chan in view of and Krishnan teach this claim.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. Chan (US 10,535,662) in view of Krishnan (US 2011/0298089) and further in view of Basker (US 8,673,729).

Regarding claim 13, this claim conflicts with claims 1 and 14 of Patent No. Chan (US 10,535,662) in view of Krishnan (US 2011/0298089) and further in view of Basker (US 8,673,729).
Patent No. 10,535,662 does not recite:
generating a functional representation of the physical structure of the integrated FinFET and the deep trench capacitor structure, using the computing device, of a trench top oxide being patterned FIS920130029US1018 of 20under a passing wordline (PWL).  
Basker (see, e.g., Figs. 1-10), in a similar DRAM to that of Chan, on the other hand, teaches generating a functional representation of the physical structure of the integrated FinFET 130 and the deep trench capacitor structure 120, using the computing device, of a trench top oxide 240 being patterned FIS920130029US1018 of 20under a passing wordline (PWL) 170 that, when 140, isolates the PWL 170 from metal strap 110 and the conductor 210 of the storage capacitor 120 (see, e.g., col. 3, ll. 57-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Chan’s/Krishnan’s process, a trench top oxide being patterned FIS920130029US1018 of 20under a passing wordline (PWL), as taught by Basker, to isolate the PWL from the metal strap and the conductor of the storage capacitor.

Regarding claim 14, this claim conflicts with claims 1 and 14 of Patent No. Chan (US 10,535,662) in view of Krishnan (US 2011/0298089) and further in view of Basker (US 8,673,729).

Response to Arguments
Applicant’s arguments filed on 03/03/2021 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.
FIS920130029US1018 of 20FIS920130029US5 17 of 20FIS920130029US5 17 of 20FIS920130029US5 18 of 20
Remarks
During the interview of 02/26/2021 the examiner explained that according to the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 and all its dependent claims are patent eligible if the Applicant includes claim language similar to that of the parent application 14/601288 reciting the actual manufacturing of the physical structure.
In the current version, the Applicant has not amended the claims to recite the manufacturing step.  To overcome a 101 rejection the Applicant should include claim language reciting the manufacturing of the physical structure.  For instance:  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Nelson Garces/Primary Examiner, Art Unit 2814